DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 17 November 2021.
Claims 1-20 have been cancelled.
Claims 21-27 have been added.
Claims 21-27 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020, 21 January 2021, 20 July 2021, and 24 September 2021 are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-34 of copending Application No. 16/689,782. Although the claims at issue are not identical, they are not patentably distinct from each other because claims  of the ‘782 application are the system (21-27) and computer program product claims (28-34) which are performed by the instant method claims 21-27.
Dependent claims 22-27 of the present application recite substantially similar subject matter coinciding with claims 22-27 and 29-34 of Pending Application No. 16/689,782, and accordingly are rejected as ineligible for patenting.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tone" in claims 10 and 16 is a relative term which renders the claim indefinite.  The term "tone" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Here, it is unclear as to how one of ordinary skill in the art would ascertain a “tone” as it is completely subjective and thus an indefinite, while relative, term of some sort of degree of “tone.”
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) generating a relative ranking candidates based on converted requirements for searching and weighting, which is an abstract idea of a mental process as well as a method of organizing human activities.
The limitations of “converting, a natural language input regarding a requirement set of a job candidate into a search command; weighting, by the requirements determiner, individual ones of the specific requirements within the data structure corresponding to the requirement set; and generating, by the candidate assessor using the data structure corresponding to the requirement set, a relative ranking of a job candidate within a pool of job candidates” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “within computer hardware system including a requirements determiner and a candidate assessor” nothing in the claim element precludes the step from practically being performed in the mind or from the methods of organizing human interactions grouping.  For example, but for the “within computer hardware system including a requirements determiner and a candidate assessor” language, “searching,” “weighting,” and “generating” in the context of this claim encompasses the user passing judgement (thinking) on candidates that best fit the job requirement.  Similarly, the in the context of this claim encompasses the user manually organizing job candidates in relation or with respect to job requiremnents which is a commercial or legal interaction of a business relation (i.e. hiring).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or a method of organizing human activity, but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, the claim only recites one additional element – using computer hardware to perform the steps. The computer hardware in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking candidates based upon collected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “candidate assessor,” “by the requirements determiner using a machine learning model,” “natural language input” “identifying, based upon the natural language input, a plurality of networked systems including an organization-specific system and a publically-accessible network system; searching, based upon the search command, the plurality of networked systems for data identifying specific requirements for a job candidate to be included in a data structure corresponding to the requirement set” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using computer hardware to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claim 22 is dependent on claim 21 and includes all the limitations of claim 21.  Therefore, claim 22 recites the same abstract idea of “generating a relative ranking candidates based on converted requirements for searching and weighting.”  The claim recites the additional limitations that include tone analysis, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 21, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 23-27 are dependent on claim 21 and include all the limitations of claim 21.  Therefore, claims 23-27 recite the same abstract idea of “generating a relative ranking candidates based on converted requirements for searching and weighting.”  The claim recites the additional limitations further limiting how the claimed steps operate in a technical environment (data structure, procedures), which is only generally linking the claims to a field of use and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claim 21, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 21-27 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21,and  23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Champaneria (US PG Pub. 20190114593).

As per claim 21, Champaneria discloses computer-implemented method within computer hardware system including a requirements determiner and a candidate assessor, comprising (system, Champaneria ¶15; processor, memory, ¶30; computer readable storage medium, ¶54-¶55):
converting, by the requirements determiner using a machine learning model, a natural language input regarding a requirement set of a job candidate into a search command (hiring manager may explicitly provide top skills, Champaneria ¶16; generating, from the one or more job requirements, one or more search strings for a job board search engine or other search engine, ¶20 and ¶78; an AI BOT may be configured to adapt an existing job description to be more reflective of the actual skills and responsibilities of a position. As before, according to some exemplary embodiments, the AI BOT may be configured to ask questions and/or offer guidance in order to develop a new job description, ¶29; The processor may automatically load the existing job description. The step of generating a preliminary job description may include modifying the job description template based on the one or more specified job requirements and the one or more extrinsic job requirements, ¶31; by a natural language processing engine, ¶30; see also ¶9 discussing how a job description may not always be static); 
identifying, based upon the natural language input, a plurality of networked systems including an organization-specific system and a publically-accessible network system (job database, Champaneria ¶34-¶35 and ¶67; database of candidates, ¶90; systems and access, public API, SaaS, ¶243 and ¶261); 
searching, based upon the search command, the plurality of networked systems for data identifying specific requirements for a job candidate to be included in a data structure corresponding to the requirement set (generating, from the one or more job requirements, one or more search strings for a job board search engine or other search engine; in some exemplary embodiments, a plurality of successive search strings may be provided, each of which has broader search parameters than the last search string in at least one way. In some exemplary embodiments, the combination or combinations of values, and the number of parameters, to be included in a search string may be determined manually, or may be determined automatically by the system based on settings such as the weight of importance assigned to one parameter or parameter value over another. In some exemplary embodiments, the generation of search strings may be performed before performing the other steps of the method or at an early stage of performing the steps of the method. This may enable manual sourcing to be performed more easily, alongside automatic sourcing. As such, the method may be able to incorporate candidate résumés from a plurality of sources, which may include, for example, résumés sourced from automated and manual job board searching, résumés submitted by candidates directly or through a job board, or résumés or other information retrieved from social media sites, Champaneria ¶20 and ¶65; source resumes using the search string, ¶75-¶76); 
weighting, by the requirements determiner, individual ones of the specific requirements within the data structure corresponding to the requirement set (weight of importance, Champaneria ¶20); and 
generating, by the candidate assessor using the data structure corresponding to the requirement set, a relative ranking of a job candidate within a pool of job candidates (a résumé (including a CV/résumé document or any other information) of a sourced candidate or of more than one sourced candidate may be input into the system, and may be parsed, a data-point matrix may then be created for each résumé. According to an exemplary embodiment, a data-point matrix may be created for each résumé for each subsequent matching and ranking of that résumé, Champaneria ¶87-¶88; a semantic engine may rank candidates based on the data point matrix scores of the candidates in each of the above areas (or in each of the above areas that are actually considered) and based on any other criteria, as desired. The semantic engine may then use the ranked list of candidates to select one or more candidates to progress to a next stage of hiring; for example, in an exemplary embodiment, the semantic engine may take the top X most highly ranked candidates, ¶98):

As per claim 23, Champaneria discloses as shown above with respect to claim 21.  Champaneria further discloses wherein the requirements determiner is configured to: invoke a supplemental procedure that identifies non-relevant data from the data, and discard the non-relevant data from the data structure corresponding to the requirement set (skills could be removed, Champaneria ¶78).

As per claim 24, Champaneria discloses as shown above with respect to claim 23.  Champaneria further discloses wherein the natural language input includes both job features and candidate attributes (generating, from the one or more job requirements, one or more search strings for a job board search engine or other search engine, Champaneria ¶20 and ¶78; systems core matching may be natural language processing software, ¶94).

As per claim 25, Champaneria discloses as shown above with respect to claim 24.  Champaneria further discloses wherein one or more requirements associated with the candidate attributes set that do not correspond to a particular job feature are discarded from the data structure corresponding to the requirement set (parsing the sourced résumé, which may include identifying hiring information for the candidate; this hiring information may include any or all information relevant to the hiring of the candidate, such as the candidate's location, the candidate's desired salary, information related to past interactions with the candidate, Champaneria ¶17) (Examiner interprets only obtaining information related to hiring based upon the sourcing or search criteria as the equivalent to discarding attributes that do not correspond to the job feature i.e. sourcing or search criteria).

As per claim 26, Champaneria discloses as shown above with respect to claim 21.  Champaneria further discloses wherein the requirements determiner coverts the natural language input into the search command by implementing a function: S -> P that maps a statement s E S to procedure p E P, Sis an electronically stored set of known statements that, based on an association rule, map to a set of procedures, P, each statement invokes a corresponding procedure whose parameters are supplied by the natural language input, and each procedure comprises a set of computer system-executable instructions configured to search one or more of the networked systems (The method may next include generating, on the automated recruitment system, a second data point matrix, the data point matrix being based on the hiring information for the candidate; generating, with a semantic engine of the automated recruitment system (or an analogous system or other means), a candidate score for the candidate by matching the hiring information in the second data point matrix to the one or more job requirements in the first data point matrix; and automatically sending, with the automated recruitment system, a contact message to the candidate. This contact message may be, for example, a list of top reasons to work for the employer, a more extensive job description, a link to apply for a position, or any other contact message that may be desired. Finally, the method may include receiving, on the automated recruitment system, a response of the candidate; and evaluating, on the automated recruitment system, the response of the candidate to determine if the response of the candidate is an intent to apply, a rejection, or a question, Champaneria ¶17).

As per claim 27, Champaneria discloses as shown above with respect to claim 21.  Champaneria further discloses wherein the natural language input regards requirement sets of a plurality of job candidates (systems core matching may be natural language processing software, Champaneria ¶94).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champaneria (US PG Pub. 20190114593) further in view of Olshansky (US PG Pub. 2020/0311682).

As per claim 22, Champaneria discloses as shown above with respect to claim 21.  While Champaneria discloses how an AI chatbot is able to ascertain questions and answers regarding a job (Champaneria ¶127-¶128; failing/passing job interview, ¶188-¶190; conducted by the AI bot, ¶200-¶202) does not expressly disclose wherein the candidate assessor includes a tone analyzer configured to: perform a tone analysis on a job candidate's answers, and perform a comparison between a result of the tone analysis to results of prior tone analysis, and the ranking by the candidate assessor is based upon the comparison.
However, Olshansky teaches wherein the candidate assessor includes a tone analyzer configured to: perform a tone analysis on a job candidate's answers, and perform a comparison between a result of the tone analysis to results of prior tone analysis, and the ranking by the candidate assessor is based upon the comparison (In step 1102, behavioral data is extracted from the behavioral data input. Extraction of the behavioral data is accomplished differently depending on which type of input is used (video, audio, sensor, etc.). In some examples, multiple variables are extracted from each individual type of behavioral data. For example, a single audio stream can be analyzed for multiple different types of characteristics, such as voice pitch, tone, cadence, the frequency with which certain words are used, length of time speaking, or the number of words per minute spoken by the individual. Alternatively or in addition, the behavioral data can be biometric data, including but not limited to facial expression data, body posture data, hand gesture data, or eye movement data. Other types of behavioral data are contemplated and are within the scope of the technology, Olshansky ¶123; for an interview/digital profile of a user, ¶2).
Both the Champaneria and Olshanksy references are analogous in that both are directed towards/concerned with human resources/hiring.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Olshanksy’s method of interview analysis in Champaneria’s system to improve the system and method with reasonable expectation that this would result in a human resource management system that is able to interviews with more efficient results.  
The motivation being that due to the competitive nature of employment staffing means businesses must be efficient in their interviewing and hiring practices, and mindful of retaining quality staff. Some employers use a long manual interview process with multiple rounds of in-person interviews to assess candidates. This can cause them to lose the best candidates because their hiring process is too long. And businesses that bring the wrong candidates forward for time-intensive interviews can end up wasting valuable time. Other businesses have tried to streamline and automate their hiring practices. But streamlining comes at the expense of fully assessing potential candidates, which can lead to hiring the wrong candidate. Additionally, when choosing between two qualified candidates for a particular role, it is difficult to know which candidate has a higher likelihood of remaining with the new employer (Olshanksy ¶1). 

Conclusion

Prior art of record pertinent but not relied upon can be located on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629